COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-03-245-CR
 
 
CHRISTOPHER L. ADAMS                                                     APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM COUNTY CRIMINAL
COURT NO. 3 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AMotion To Withdrawal Appeal@ filed by Christopher L. Adams, pro se.  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.  See id.; Tex.
R. App. P. 43.2(f).
Appellant has also filed a motion to apply jail time served for an
unrelated offense to his sentence in the judgment underlying this appeal.   Because we have dismissed the appeal, we
dismiss the motion for want of jurisdiction.
 
PER CURIAM
 




PANEL M:   GARDNER, DAUPHINOT,
and HOLMAN, JJ.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: November 3, 2005




[1]See Tex. R. App. P. 47.4.